DETAILED ACTION
Continuation
This application is a continuation application of U.S. Application No. 14/222,369, filed on 21 March 2014, now U.S. Patent 10,902,465 (“Parent Application”). See MPEP §201.07. In accordance with MPEP §609.02(II)(A)(2) and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.

Status
This communication is in response to the application filed on 16 December 2020 and the preliminary amendment filed on 26 February 2021. Claims 1-54 have been canceled and new claims 55-74 have been added; therefore, claims 55-74 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 15 March 2021 and 8 September 2021 were filed after the mailing date of the application on 16 December 

Examiner’s Note
The Examiner notes that recitations to Applicant's specification, as below, are in reference to the Pre-Grant Publication of Applicant’s specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 60-61, 67-68, and 74 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claims 61 and 68 depend from claims 60 and 67, but do not resolve the above issues and inherit the deficiencies of the parent claim(s); therefore claims 61 and 68 are also indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 55-74 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:

For analysis under SME Step 1, the claims herein are directed to an apparatus (claims 55-61), a computer program product comprising a non-transitory computer readable medium (claims 62-68), and a method (claims 69-74), which would be classified under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, independent claim 1 recites an apparatus comprising at least one processor and at least one non-transitory memory including computer program code, wherein the at least one non-transitory memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least: generate a bid acceptance table associated with a merchant device based on historical bid data approval data comprising historical consumer-defined accepted values and corresponding historical bid acceptance likelihood values; generate a merchant webpage based on merchant information associated with the merchant device; in response to detecting a consumer device accessing the merchant webpage, generate a prepurchase impression associated with a prepurchase promotion; transmit the prepurchase impression to the consumer device; receive, from the consumer device, bid data indicating an initial consumer-defined accepted value and a consumer acceptance indication of the prepurchase impression at the initial consumer-defined accepted value; transmit, to the consumer device, a bid acceptance likelihood value corresponding to the initial consumer-defined accepted value based at least in part on the bid acceptance table; receive an updated consumer-defined accepted value from the consumer device; determine an internal minimum accepted value based on a threshold bid acceptance likelihood value; and in response to determining that the updated consumer-defined accepted value satisfies the internal minimum accepted value, update the merchant webpage to include the prepurchase impression.
a computer program product for facilitating electronic correspondence between a sender and a recipient, the computer program product comprising at least one non-transitory computer readable storage medium having computer executable code portions stored therein, the computer executable code portions comprising program code instructions configured to perform the same or similar activities (at claim 62, and a computer-implemented method comprising performing the same or similar activities (at claim 69). Therefore, claims 62 and 69 are analyzed in the same manner as claim 55 above
The dependent claims (claims 56-61, 63-68, and 70-74) appear to be encompassed by the abstract idea of the independent claims since they merely indicate determining an expected revenue value and whether that value satisfies a minimum expected revenue value (claim 56, 63, and 70), generating and transmitting a promotion offer request to the merchant device, and receiving promotion data (claims 57, 64, and 71), generate, and include at the webpage, promotion impressions (claims 58, 65, and 72), determine a relationship between historical accepted values and likelihood values, determine and transmit a recommended consumer-defined accepted value that is based on the relationship (claims 59, 66, and 73), determine and use a threshold time for merchant acceptance of a promotion offer request (claims 60, 67, and 74) and when not approved within the threshold, provide the consumer a request for a higher acceptance value, a request for a second threshold time, or an option to cancel (claims 61 and 68).

The claim elements may be summarized as the idea of estimating and informing a client of the likelihood of success for a prepurchase impression bid value; however, the Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination). This idea is within the certain methods of organizing human activity (e.g. … commercial or legal interactions such as … advertising, marketing or sales activities/behaviors, or business relations; …) grouping of subject matter, and would use mathematical concepts (e.g., relationships, formulas, equations, and/or calculations) to calculate the likelihood(s), minimum(s), and value(s).
Therefore, the claims are found to be directed to an abstract idea.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination. The additional elements are using an apparatus comprising at least one processor and at least one non-transitory memory including computer program code, wherein the at least one non-transitory memory and the computer program code are configured to, with the at least one processor, cause the apparatus to perform the activities or calculations, and/or a computer program product for facilitating electronic correspondence between a sender and a recipient, the computer program product comprising at least one non-transitory computer readable storage medium having computer executable code portions stored therein, the computer executable code portions comprising program code instructions to perform the activities or calculations. These additional elements do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, effect a particular treatment or prophylaxis for a disease or medical condition (there is no medical disease or condition, much less a treatment or prophylaxis for one), implement the judicial exception with, or by using in conjunction with, a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing (there is no transformation/reduction of a physical article), and/or apply or use the judicial exception in some other meaningful way beyond generically linking use of the judicial exception to a particular technological environment.. 
The claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. The additional elements appear to merely add insignificant extra-solution activity to the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use.
The additional elements, as indicated above, are merely “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp.” that MPEP § 2106.05(I)(A) indicates to 
 
For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as indicated above, are merely “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception” that MPEP § 2106.05(I)(A) indicates to be insignificant activity.
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic components and therefore do not satisfy an inventive concept that would constitute “significantly more” with respect to eligibility. At least Applicant ¶¶ 0079-0082 indicate that the various devices and/or computers used are generic in nature.
The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any additional benefit or significance indicated by the ordered combination, i.e., there does not appear to be any synergy or special import to the claim as a whole other than the application of the idea itself.
The dependent claims, as indicated above, appear encompassed by the abstract idea since they merely limit the idea itself; therefore the dependent claims do not add significantly more than the idea.


Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and update(s) for further information.

Allowable Subject Matter
Claims 55-74 are indicated as allowable over the prior art.

The following is a statement of reasons for the indication of allowable subject matter:
The closest art of record appears to be Mason (2010/0287103), which discloses transmitting prepurchase impression offers of merchant offers, and where Mason indicates generating a website instead of a webpage, it appears that the individual offers that are shown together (see, e.g., Mason at Fig. 5, ¶ 0070) can or could be reasonably interpreted as each being a webpage, and the alternative embodiment of an exchange where deals may be bid on (see, e.g., Mason at ¶¶ 0073-0080) would appear to indicate the bid data and accepted values as claimed. Where Denker et al. (U.S. Patent Application Publication No. 2012/0078667, hereinafter Denker) discloses bids a product (such as tickets) and assessing winning or accepted bids .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 55-74 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,902,465. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims appear to merely eliminate some of the limitations of the patented claims, and/or move some limitations to dependent claims. Therefore, the instant claims appear to be the genus of the patented species claims and the Examiner notes that broadening claims to encompass a genus of patented species claims is obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Relyea, Jr. et al. (U.S. Patent Application Publication No. 2014/0040007, hereinafter Relyea) discloses the same general type of promotion presentations as described by Applicant (see Relyea at least at Figs. 7-8 and the associated discussion).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622